JOHN D. WESSEL, Associate Judge,
dissenting:
I agree with the majority that City of Jacksonville Beach v. Grubbs, 461 So.2d 160 (Fla. 1st DCA 1984), is factually distinguishable from the instant case. However, the legal principle of Grubbs is that the more restrictive “P” zoning currently in place should be applicable over a comprehensive plan that has not been fully implemented by the appropriate legislative body. In the absence of a formal definition of “community service” in the comprehensive plan, the criterion of Section 193.011(2), Florida Statutes has not been satisfied. Therefore, I would not accept a valuation based on an undefined community service designation. I dissent.